Stephens, J.
(After stating the foregoing facts.) Properly construed, the alleged contract is to the following effect: Mrs. W. Y. Fields conveys to Joseph S. Davis the water rights and privileges appertaining to land lots 291 and 288, as particularly described, and also agrees to accept from Joseph S. Davis $12 per acre as compensation for any damage to the described lands of Mrs. W. Y. Fields caused by the overflow of water resulting from the erection of the dam, for and in consideration of the payment to her by Joseph S. Davis of $100 cash, representing the value of the water rights and privileges conveyed, and a promise by Joseph S. Davis to convey to Mrs. W. Y. Fields seven shares of the capital stock when the company to develop the water-power is organized. Whether or not this agreement constitutes a contract or merely an offer by Mrs. W. V. Fields, her offer was accepted by Joseph S. Davis by the delivery to her and the acceptance by her of the stock described in the contract. The court therefore erred in striking the defendant’s plea and finding in favor of the plaintiff in an amount larger than that due under the terms of the contract.

Judgment reversed.

Jenkins, P. J., and Bell, J., concur.